            Case 2:19-cv-00194-RMP                   ECF No. 58          filed 05/18/20     PageID.687 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for the_                                EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
            JOSHUA C. BUTLER, an individual,
                                                                                                              May 18, 2020
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-194-RMP
                                                                     )
         G4S SECURE SOLUTIONS (USA), INC.,                           )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Complaint and all claims therein are dismissed with prejudice and without fees or costs to any party.
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                  Rosanna Malouf Peterson                    on Plaintiff's Notice of
      Dismissal with Prejudice, ECF No. 56.


Date: May 18, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                             Virginia Reisenauer
